DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is no longer objected to.
Claim 15 is no longer objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, extraction unit, generation unit, storage processing unit, and display processing unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Acquisition unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer according to ¶0081-0083 of PGPUB US20200073368A1.
Extraction unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer according to ¶0081-0083 of PGPUB US20200073368A1.
Generation unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer according to ¶0081-0083 of PGPUB US20200073368A1.
Storage processing unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer according to ¶0081-0083 of PGPUB US20200073368A1.
Display processing unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer or display device according to ¶0081-0083 of PGPUB US20200073368A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-12, 14-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over ARITA (JPH09288510A) in view of FURUYA (JPH11211515A), further in view of VAISSIERE (US 20150019151 A1).
As to claim 1, ARITA teaches apparatus comprising: an acquisition unit that acquires work information (Figure 1 teaches a layout of the communication structure of the apparatus (which is interpreted as the connected network of the plant management systems) where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M).  This management device is a networked device that outputs the data to the site management apparatus (1).)  about at least one of a calibration or an adjustment (¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.) performed on an instrument in a plant at each of a plurality of calibration instances (¶0020 teaches that various parameters and instruments are calibrated/measured, including flow rate, power and pressure. ¶0050 teaches that the history of the plant is held in a database via the site management device (1).  The history of the plant is interpreted as containing the historical maintenance/calibration data.); an extraction unit that extracts, from the work information, a plurality of data elements that are to be included in output information having a predetermined output format at each of the plurality of dates (¶0047 teaches the management device (2) has a data converter that receives/extracts the data from the terminal (3-1) and generates output information in a format that is to be sent to the site manager (1).); and a generation unit that generates the output information including a measurement error of the instrument from the plurality of data elements at each of the plurality of dates (¶0047 and 0048 teach the management device (2) can output data to the site management device (1) in a required format.  ¶0028 and 0030 teach that the error is measured during maintenance with the tool (4) and that the measured value of the error is part of the data package sent to the terminal (3-1) ¶0023 teaches that the information from the maintenance tool (4) is sent to the management device (2) via the terminal device (3-1), the output to the site management device (1).  This is interpreted as outputting the data from the maintenance tool.)
ARITA does not disclose the use of a computer for the units.
However, FURUYA teaches the use of a computer for acquisition, extraction, and generation units. (¶0012 and Figure 1 teach the use of calibration management system (10) that communicates with individual instrument management computer systems (20, 30) that have a CPU.  These instrument management computer systems (20, 30) are installed in each division, similar to the management device of ARITA.  ¶0029 teaches these computer systems (20, 30) are used to acquire information relating to calibrations from the user and output that information to a ledger (50) or item table (60).)
One of ordinary skill in the art would have been motivated to apply the known computer and CPU use technique of FURUYA to the calibration management method of ARITA in order to provide a display from FURUYA (CRT, Item 25) and allow for the use of storage units, printers, and user input devices (¶0012-0013) to increase the organization of the data and allow for printing of the data at the management device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known computer and CPU use technique of FURUYA to the calibration management method of ARITA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
ARITA does not explicitly disclose wherein the generation unit links the measurement error at each of the plurality of dates to provide an aging degradation by a tendency of a change with time of the measurement error over the plurality of dates.
ARITA does disclose that the site management device stores the history of the plant. (¶0050)
However, VAISSIERE teaches linking the measurement error at each of the plurality of dates to provide an aging degradation by a tendency of a change with time of the measurement error over the plurality of dates. (Figure 1 teaches a graph of the error measurements over time of a measurement device.  ¶0003 teach the measurement devices can be flow meters, temperature sensors, or pressure sensors.  ¶0034-¶0042 teach the linking of a plurality of dates (first and second calibrations) to determine a slope and predict the degradation of the sensor via an increase of the error up to a maximum permissible error.)
One of ordinary skill would have been motivated to apply the known error comparison technique of VAISSIERE to the management system of ARITA in order to safely optimize calibration time intervals between consecutive calibrations (VAISSIERE ¶0015) and predict the failure of the measurement device. (Figure 1 of VAISSIERE shows a predictive line where the sensor will pass the maximum permissible error.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known error comparison technique of VAISSIERE to the management system of ARITA because it has been held to be 

As to claim 2, ARITA in view of FURUYA teaches the apparatus according to claim 1, wherein the acquisition unit receives the work information from a maintenance apparatus that performs at least one of the calibration or the adjustment on the instrument. (ARITA, Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.)


As to claim 4, ARITA in view of FURUYA teaches the apparatus according to claim 1, wherein the generation unit generates the output information by arranging the plurality of data elements in an order defined by the output format. (ARITA, ¶0047-0048 teaches that the management apparatus (2) can convert the data received from the maintenance tool via the terminal and format into a compatible format for the site management device (1).)

As to claim 5, ARITA in view of FURUYA teaches the apparatus according to claim 1, wherein the generation unit causes a result acquired by performing an operation defined by the output format on at least one data element of the plurality of (ARTIA ¶0047 teaches that the management unit (2) has a data converter (21) that converts the data into an output format compatible with the site management device (1).  The data ‘converter’ is interpreted as performing an operation on the data elements as defined by the output format.)

As to claim 6, ARITA in view of FURUYA teaches the apparatus according to claim 1, further comprising: a storage processing unit that performs a process of storing, on a storage device, the output information generated by the generation unit. (ARITA, ¶0050 teaches that the history of the plant is held in a database via the site management device (1).  The management unit (2) sends the data received from the maintenance tool (4) to this site management device (1).  This teaching is interpreted as the site management device (1) storing the output data.)(In the alternative, FURUYA ¶0012-0014 teach storage units at the local level (23, 33) as well as a storage unit (13) at the overall system (10).)

As to claim 7, ARITA in view of FURUYA teaches the apparatus according to claim 1, further comprising: a display processing unit that performs a process of displaying, on a display device, display information corresponding to a plurality of pieces of the work information acquired at different dates and times. (ARITA, ¶0050 teaches that the history of the plant (interpreted as including work information acquired at different dates and times) is held on a database via the site management device (1).  ¶0039 teaches that the work execution time is recorded in the data at the site management device (1).  FURUYA, ¶0012 and ¶0014 teach each of the computers (10, 20, 30) in the management system (100) have a display device (CRT 15, 25) that displays information relating to the calibrations.)


As to claim 10, ARITA in view of FURUYA teaches the apparatus according to claim 7, wherein the generation unit generates the output information including a worker who performs at least one of the calibration or the adjustment and a working time required to perform at least one of the calibration or the adjustment; and the display processing unit performs a process of displaying, on the display device, the working time for each worker. (ARITA, ¶0024 and ¶0054 teach that the work execution time is recorded and sent to the terminal (3-1).  FURUYA, ¶0030 teaches that when inputting calibration data, the bibliographic data including the name of the executor is recorded and placed on the formatted form. FURUYA, ¶0012 and ¶0014 teaches the use of display devices (CRT 15, 25) at each computer to allow for the viewing of data.)

As to claim 11, ARITA teaches a networked system that includes an acquisition unit (Figure 1 teaches a layout of the communication structure of the apparatus (which is interpreted as the connected network of the plant management systems) where a management device (2) acquires data from the maintenance tool (4) via a terminal (3-1 to 3-M).  This management device is a networked device that outputs the data to the site management apparatus (1).) that acquires work information about at least one of a calibration or an adjustment performed on an instrument in a plant at each of a plurality of dates (¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant. ¶0050 teaches that the history of the plant is held in a database via the site management device (1).  The history of the plant is interpreted as containing the historical maintenance/calibration data collected at a plurality of dates.); an extraction unit that extracts, from the work information, a plurality of data elements that are to be included in output information having a predetermined output format at each of the plurality of dates (¶0047 teaches the management device (2) has a data converter that receives/extracts the data from the terminal (3-1) and generates output information in a format that is to be sent to the site manager (1).); and a generation unit that generates the output information including a measurement error of the instrument from the plurality of data elements at each of the plurality of dates (¶0047 and 0048 teach the management device (2) can output data to the site management device (1) in a required format.  ¶0028 and 0030 teach that the error is measured during maintenance with the tool (4) and that the measured value of the error is part of the data package sent to the terminal (3-1). ¶0023 teaches that the information from the maintenance tool (4) is sent to the management device (2) via the terminal device (3-1), the output to the site management device (1).  This is interpreted as outputting the data from the maintenance tool.)
ARITA does not disclose a computer-readable recording medium recording a program that is executed by a computer.
However, FURUYA teaches the use of a computer for acquisition, extraction, and generation units. (¶0012 and Figure 1 teach the use of calibration management system (10) that communicates with individual instrument management computer systems (20, 30) that have a CPU.  These instrument management computer systems (20, 30) are installed in each division, similar to the management device of ARITA.  ¶0029 teaches these computer systems (20, 30) are used to acquire information relating to calibrations from the user and output that information to a ledger (50) or item table (60).)
One of ordinary skill in the art would have been motivated to apply the known computer and CPU use technique of FURUYA to the calibration management method of ARITA in order to provide a display from FURUYA (CRT, Item 25) and allow for the use of storage units, printers, and user input devices (¶0012-0013) to increase the organization of the data and allow for printing of the data at the management device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known computer and CPU use technique of FURUYA to the calibration management method of ARITA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
ARITA does not explicitly disclose linking the measurement error at each of the plurality of dates to provide an aging degradation by a tendency of a change with time of the measurement error over the plurality of dates.
ARITA does disclose that the site management device stores the history of the plant. (¶0050)
However, VAISSIERE teaches linking the measurement error at each of the plurality of dates to provide an aging degradation by a tendency of a change with time of the measurement error over the plurality of dates. (Figure 1 teaches a graph of the error measurements over time of a measurement device.  ¶0003 teach the measurement devices can be flow meters, temperature sensors, or pressure sensors.  ¶0034-¶0042 teach the linking of a plurality of dates (first and second calibrations) to determine a slope and predict the degradation of the sensor via an increase of the error up to a maximum permissible error.)
One of ordinary skill would have been motivated to apply the known error comparison technique of VAISSIERE to the management system of ARITA in order to safely optimize calibration time intervals between consecutive calibrations (VAISSIERE ¶0015) and predict the failure of the measurement device. (Figure 1 of VAISSIERE shows a predictive line where the sensor will pass the maximum permissible error.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known error comparison technique of VAISSIERE to the management system of ARITA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 12, ARITA in view of FURUYA teaches the computer-readable recording medium according to claim 11, wherein the acquisition unit receives the work information from a maintenance apparatus that performs at least one of the calibration or the adjustment on the instrument. (ARITA, Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.)

As to claim 14, ARITA in view of FURUYA teaches the computer-readable recording medium according to claim 11, wherein the generation unit arranges the plurality of data elements in an order defined by the output format and generates the output information. (ARITA, ¶0047-0048 teaches that the management apparatus (2) can convert the data received from the maintenance tool via the terminal and format into a compatible format for the site management device (1).)

As to claim 15, ARITA in view of FURUYA teaches the computer-readable recording medium according to claim 11, wherein the generation unit cause a result acquired by performing an operation defined by the output format on at least one data element of the plurality of data elements to be included in a part of the output information. (ARTIA ¶0047 teaches that the management unit (2) has a data converter (21) that converts the data into an output format compatible with the site management device (1).  The data ‘converter’ is interpreted as performing an operation on the data elements as defined by the output format.)

As to claim 16, ARITA teaches a method comprising: acquiring, by a device, work information (Figure 1 teaches a layout of the communication structure of the apparatus (which is interpreted as the connected network of the plant management systems) where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M).  This management device is a networked device that outputs the data to the site management apparatus (1).) about at least one of a calibration or an adjustment performed on an instrument in a plant at each of a plurality of dates (¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant. ¶0050 teaches that the history of the plant is held in a database via the site management device (1).  The history of the plant is interpreted as containing the historical maintenance/calibration data obtained at a plurality of dates.); extracting, by the device, a plurality of data elements to be included in output information having a predetermined output format from the work information at each of the plurality of dates (¶0047 teaches the management device (2) has a data converter that receives/extracts the data from the terminal (3-1) and generates output information in a format that is to be sent to the site manager (1).); and generating, by the device, the output information from the plurality of data elements. (¶0047 and 0048 teach the management device (2) can output data to the site management device (1) in a required format.  ¶0023 teaches that the information from the maintenance tool (4) is sent to the management device (2) via the terminal device (3-1), the output to the site management device (1).  This is interpreted as outputting the data from the maintenance tool.)
ARITA does not disclose the use of a computer for the units.
However, FURUYA teaches the use of a computer for acquisition, extraction, and generation units. (¶0012 and Figure 1 teach the use of calibration management system (10) that communicates with individual instrument management computer systems (20, 30) that have a CPU.  These instrument management computer systems (20, 30) are installed in each division, similar to the management device of ARITA.  ¶0029 teaches these computer systems (20, 30) are used to acquire information relating to calibrations from the user and output that information to a ledger (50) or item table (60).)
One of ordinary skill in the art would have been motivated to apply the known computer and CPU use technique of FURUYA to the calibration management method of ARITA in order to provide a display from FURUYA (CRT, Item 25) and allow for the use of storage units, printers, and user input devices (¶0012-0013) to increase the organization of the data and allow for printing of the data at the management device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known computer and CPU use technique of FURUYA to the calibration management method of ARITA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
ARITA does not explicitly disclose linking the measurement error at each of the plurality of dates to provide an aging degradation by a tendency of a change with time of the measurement error over the plurality of dates.
ARITA does disclose that the site management device stores the history of the plant. (¶0050)
However, VAISSIERE teaches linking the measurement error at each of the plurality of dates to provide an aging degradation by a tendency of a change with time of the measurement error over the plurality of dates. (Figure 1 teaches a graph of the error measurements over time of a measurement device.  ¶0003 teach the measurement devices can be flow meters, temperature sensors, or pressure sensors.  ¶0034-¶0042 teach the linking of a plurality of dates (first and second calibrations) to determine a slope and predict the degradation of the sensor via an increase of the error up to a maximum permissible error.)
One of ordinary skill would have been motivated to apply the known error comparison technique of VAISSIERE to the management system of ARITA in order to safely optimize calibration time intervals between consecutive calibrations (VAISSIERE ¶0015) and predict the failure of the measurement device. (Figure 1 of VAISSIERE shows a predictive line where the sensor will pass the maximum permissible error.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known error comparison technique of VAISSIERE to the management system of ARITA because it has been held to be 


As to claim 17, ARITA in view of FURUYA teaches the method according to claim 16, wherein the acquiring comprises receiving the work information from a maintenance apparatus that performs at least one of the calibration or the adjustment on the instrument. (ARITA, Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.)

As to claim 19, ARITA in view of FURUYA teaches the method according to claim 16, wherein the generating comprises arranging the plurality of data elements in an order defined by the output format and generating the output information. (ARITA, ¶0047-0048 teaches that the management apparatus (2) can convert the data received from the maintenance tool via the terminal and format into a compatible format for the site management device (1).)

As to claim 20, ARITA in view of FURUYA teaches the method according to claim 16, wherein the generating comprises causing a result acquired by performing an operation defined by the output format on at least one data element of the plurality of (ARTIA ¶0047 teaches that the management unit (2) has a data converter (21) that converts the data into an output format compatible with the site management device (1).  The data ‘converter’ is interpreted as performing an operation on the data elements as defined by the output format.)

As to claim 21, ARITA in view of FURUYA and VAISSIERE teaches the apparatus according to claim 1, wherein: the aging degradation is provided by a tendency of a change with time of a maximum measurement error over the plurality of dates. (VAISSIERE, Figure 1 teaches the measurement errors are recorded at separate dates (T1, T2).  The first error measurement (E1) has an uncertainty such that a maximum error at T1 is recorded as well.  The same occurs at T2 with the second error measurement (E2).  The rate of change of these maximums corresponds to a line with a slope used to predict the next calibration time (T3).)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ARITA (JPH09288510A) in view of FURUYA (JPH11211515A) and VAISSIERE (US 20150019151 A1), as applied in claim 2 above, further in view of HIRANO (JP2017049148A).
As to claim 3, ARITA in view of FURUYA and VAISSIERE teaches the apparatus according to claim 2, wherein the extraction unit stores a plurality of inputs corresponding to a plurality of types of maintenance apparatuses (ARITA, ¶0020 teaches that various parameters are calibrated in the process. FURUYA, which discloses the use of a computer (20, 30) to acquire the calibration data, teaches that when calibrating a number of items (¶0021) various measurement and calibration instruments are used.).
ARITA in view of FURUYA and VAISSIERE does not explicitly disclose a plurality of input formats or extracting the plurality of data elements from the work information by using an input format corresponding to a type of the maintenance apparatus that is targeted from the plurality of input formats.
However, HIRANO teaches a measurement device that has a plurality of input formats and extracts the plurality of data elements from the work information by using an input format corresponding to a type of the maintenance apparatus that is targeted from the plurality of input formats. (¶0119 teaches a first and second measurement device that acquire information in two different formats.  The measurement data output function is used to convert the data from one measuring device to match the format of another.)
One of ordinary skill would have been motivated to apply the known plural format input conversion technique of HIRANO to the data collection method of ARITA in view of FURUYA and VAISSIERE in order to integrate the measurement result data from multiple devices into one measurement result data file to be stored. (HIRANO ¶0119)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known plural format input conversion technique of HIRANO to the data collection method of ARITA in view of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ARITA (JPH09288510A) in view of FURUYA (JPH11211515A) and VAISSIERE (US 20150019151 A1), as applied in claim 11 above, further in view of HIRANO (JP2017049148A).
As to claim 13, ARITA in view of FURUYA and VAISSIERE teaches the apparatus according to claim 11, wherein the extraction unit stores a plurality of inputs corresponding to a plurality of types of maintenance apparatuses (ARITA, ¶0020 teaches that various parameters are calibrated in the process. FURUYA, which discloses the use of a computer (20, 30) to acquire the calibration data, teaches that when calibrating a number of items (¶0021) various measurement and calibration instruments are used.).
ARITA in view of FURUYA and VAISSIERE does not explicitly disclose a plurality of input formats or extracting the plurality of data elements from the work information by using an input format corresponding to a type of the maintenance apparatus that is targeted from the plurality of input formats.
However, HIRANO teaches a measurement device that has a plurality of input formats and extracts the plurality of data elements from the work information by using an input format corresponding to a type of the maintenance apparatus that is targeted (¶0119 teaches a first and second measurement device that acquire information in two different formats.  The measurement data output function is used to convert the data from one measuring device to match the format of another.)
One of ordinary skill would have been motivated to apply the known plural format input conversion technique of HIRANO to the data collection method of ARITA in view of FURUYA and VAISSIERE in order to integrate the measurement result data from multiple devices into one measurement result data file to be stored. (HIRANO ¶0119)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known plural format input conversion technique of HIRANO to the data collection method of ARITA in view of FURUYA and VAISSIERE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ARITA (JPH09288510A) in view of FURUYA (JPH11211515A) and VAISSIERE (US 20150019151 A1), as applied in claim 16 above, further in view of HIRANO (JP2017049148A).
As to claim 18, ARITA in view of FURUYA and VAISSIERE teaches the apparatus according to claim 16, wherein the extraction unit stores a plurality of inputs corresponding to a plurality of types of maintenance apparatuses (ARITA, ¶0020 teaches that various parameters are calibrated in the process. FURUYA, which discloses the use of a computer (20, 30) to acquire the calibration data, teaches that when calibrating a number of items (¶0021) various measurement and calibration instruments are used.).
ARITA in view of FURUYA does not explicitly disclose a plurality of input formats or extracting the plurality of data elements from the work information by using an input format corresponding to a type of the maintenance apparatus that is targeted from the plurality of input formats.
However, HIRANO teaches a measurement device that has a plurality of input formats and extracts the plurality of data elements from the work information by using an input format corresponding to a type of the maintenance apparatus that is targeted from the plurality of input formats. (¶0119 teaches a first and second measurement device that acquire information in two different formats.  The measurement data output function is used to convert the data from one measuring device to match the format of another.)
One of ordinary skill would have been motivated to apply the known plural format input conversion technique of HIRANO to the data collection method of ARITA in view of FURUYA and VAISSIERE in order to integrate the measurement result data from multiple devices into one measurement result data file to be stored. (HIRANO ¶0119)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known plural format input conversion technique of HIRANO to the data collection method of ARITA in view of .

Response to Arguments
Applicant’s arguments, see remarks, filed 16 September 2021, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ARITA (JPH09288510A) in view of FURUYA (JPH11211515A) and VAISSIERE (US 20150019151 A1).
Applicant’s arguments that ARITA does not explicitly disclose an aging degradation by a tendency of a change with time of the measurement error over the plurality of dates are convincing.  Although ARITA hints at a history of measurements/calibrations in the disclosure, there is no clear teaching of determining an aging degradation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
NODA (US 20160202693 A1) teaches the measurement of errors over time in a sensor. (See Figures 5-7)
SUZUKI (US 20130097128 A1) teaches the measurement of errors over time in a sensor. (See Figure 6)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        21 October 2021